Per Curiam.

We adopt the board’s factual findings and conclude that by failing to pursue the action he filed for the Kerekis, respondent neglected a legal matter entrusted to him. For that neglect respondent deserves a public reprimand. However, we disagree with the board and do not find it clear and convincing that respondent violated DR 6-102 (attempting to exonerate himself from or limit his liability to his client for his personal malpractice) when, as a part of the settlement of the Kerekis’ malpractice action, he attempted to insulate himself from a disciplinary proceeding. Disciplinary proceedings are not actions for malpractice. Respondent’s actions may have violated DR 1-102(A)(2) (cir*71cumvent a Disciplinary Rule through actions of another), but respondent was not charged with such a violation.
Costs taxed to respondent.

Judgment accordingly.

Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Douglas, J., concurs in judgment only.
Moyer, C.J., and Cook, J., dissent.